 



Exhibit 10.1
NACCO INDUSTRIES, INC.
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2006)
1. Purpose of the Plan
     The purpose of this Executive Long-Term Incentive Plan (the “Plan”) is to
further the long-term profits and growth of NACCO Industries, Inc. (the
“Company”) by enabling the Company to attract and retain key executive employees
of the Company by offering long-term incentive compensation to those key
executive employees who will be in a position to make significant contributions
to such profits and growth. This incentive is in addition to annual compensation
and is intended to encourage enhancement of the Company’s stockholder value.
2. Definitions

  (a)   “Average Award Share Price” means the lesser of (i) the average of the
closing price per share of Class A Common Stock on the New York Stock Exchange
on the Friday (or if Friday is not a trading day, the last trading day before
such Friday) for each week during the calendar year preceding the commencement
of the Performance Period (or such other previous calendar year as determined by
the Committee not later than the 90th day of the Performance Period) or (ii) the
average of the closing price per share of Class A Common Stock on the New York
Stock Exchange on the Friday (or if Friday is not a trading day, the last
trading day before such Friday) for each week of the applicable Performance
Period.     (b)   “Award” means an award paid to a Participant under this Plan
for a Performance Period (or portion thereof) in an amount determined pursuant
to a formula which is established by the Committee not later than the 90th
calendar day of the Performance Period on which the Award is based. The
Committee shall allocate the amount of an Award between the cash component, to
be paid in cash, and the equity component, to be paid in Award Shares pursuant
to a formula which is established by the Committee not later than the 90th
calendar day of the Performance Period on which the Award is based.     (c)  
“Award Shares” means shares of Class A Common Stock that are issued pursuant to,
and with such restrictions as are imposed by, the terms of this Plan. Such
shares may be shares of original issuance or treasury shares or a combination of
the foregoing.     (d)   “Class A Common Stock” means the Company’s Class A
Common Stock, par value $1.00 per share.     (e)   “Committee” means the
Compensation Committee of the Company’s Board of Directors or any other
committee appointed by the Company’s Board of Directors to administer this Plan
in accordance with Section 3, so long as any such committee consists of not less
than two directors of the Company and so long as

1



--------------------------------------------------------------------------------



 



      each member of the Committee (i) is not an employee of the Company or any
of its subsidiaries and (ii) is a “disinterested person” within the meaning of
Rule 16b-3.     (f)   “Guidelines” means the guidelines that are approved by the
Committee for the administration of the Awards granted under the Plan. To the
extent that there is any inconsistency between the Guidelines and the Plan, the
Guidelines will control.     (g)   “Participant” means any salaried employee of
the Company who in the judgment of the Committee occupies a key executive
position in which his efforts may significantly contribute to the profits or
growth of the Company. Employees of the Company’s subsidiaries shall not be
eligible to participate in this Plan.     (h)   “Performance Period” means any
period of one or more years (or portion thereof) on which an Award is based. The
Committee shall establish the applicable Performance Period(s) not later than
the 90th calendar day of the Performance Period on which an Award will be based.
    (i)   “Rule 16b-3” means Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 (or any successor rule to the same effect), as in effect
from time to time.     (j)   “Section 162(m)” means Section 162(m) of the
Internal Revenue Code of 1986, as amended, or any successor provision.     (k)  
“Target Award” means a dollar amount equal to the award to be paid to a
Participant under the Plan assuming that the performance targets are met.

3. Administration
     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan; provided, however, that no such action may be taken by the Committee that
would cause any Awards to be made to a Participant who is, or is determined by
the Committee to be likely to become, a “covered employee” to be includable as
“applicable employee remuneration” of such Participant, as such terms are
defined in Section 162(m). A majority of the Committee shall constitute a
quorum, and the action of members of the Committee present at any meeting at
which a quorum is present, or acts unanimously approved in writing, shall be the
act of the Committee. All acts and decisions of the Committee with respect to
any questions arising in connection with the administration and interpretation
of this Plan, including the severability of any or all of the provisions hereof,
shall be conclusive, final and binding upon the Company and all present and
former Participants, all other employees of the Company, and their respective
descendants, successors and assigns. No member of the Committee shall be liable
for any such act or decision made in good faith.

2



--------------------------------------------------------------------------------



 



4. Eligibility
     Each Participant, including directors of the Company who are also salaried
employees of the Company, shall be eligible to participate in this Plan and
receive Awards in accordance with Section 5.
5. Awards
     The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be not
inconsistent with, and shall be subject to all of the requirements of, the
following provisions:

  (a)   Not later than the ninetieth day of each Performance Period, the
Committee shall approve (i) a Target Award to be granted to each Participant and
(ii) a formula for determining the amount of each Award, which formula is based
upon the Company’s average return on equity or return on total capital employed
for the Performance Period. Each grant shall specify an initial allocation
between the cash portion of the Award and the equity portion of the Award.    
(b)   No later than March 15th of the following calendar year, the Committee
shall approve (i) a preliminary calculation of the amount of each Award based
upon the application of the formula and actual performance to the Target Awards
previously determined in accordance with Section 5(a); and (ii) a final
calculation of the amount of each Award to be paid to each Participant for the
Performance Period. Notwithstanding the foregoing, (1) the Committee shall have
the power to decrease the amount of any Award below the amount determined in
accordance with Section 5(b)(i); (2) the Committee shall have the power to
increase the amount of any Award above the amount determined in accordance with
Section 5(b)(i) and/or to adjust the allocation between the cash portion of the
Award and the equity portion of the Award; provided, however, that no such
increase, change or adjustment may be made which would cause any amount paid to
a Participant who is, or is determined by the Committee to be likely to become,
a “covered employee” to be includable as “applicable employee remuneration” of
such Participant, as such terms are defined in Section 162(m); and (4) no Award,
including any Award equal to the Target Award, shall be payable under the Plan
to any Participant except as determined by the Committee.     (c)   Each Award
shall be paid partly in cash and partly in Award Shares. The number of Award
Shares to be issued to a Participant shall be based upon the number of shares of
Class A Common Stock that can be purchased with the equity portion of the Award
at the Average Award Share Price (subject to adjustment as described in
Subsection (b) above). Awards shall be paid subject to all withholdings and
deductions pursuant to Section 6. Notwithstanding any other provision of the
Plan, the maximum amount paid to a Participant in a single year as a result of
Awards under this Plan shall not exceed $5,000,000.

3



--------------------------------------------------------------------------------



 



  (d)   Award Shares shall entitle such Participant to voting, dividend and
other ownership rights. Each Award shall provide that the transferability of the
Award Shares shall be prohibited or restricted in the manner and to the extent
prescribed by the Committee at the date of payment for a period of ten years, or
such other shorter or longer period as may be determined by the Committee from
time to time.     (e)   Each payment of Award Shares shall be evidenced by an
agreement executed on behalf of the Company by an executive officer and
delivered to and accepted by such Participant; each such agreement shall contain
such terms and provisions, consistent with this Plan, as the Committee may
approve, including, without limitation, prohibitions and restrictions regarding
the transferability of Award Shares (other than a transfer (i) by will or the
laws of descent and distribution, (ii) pursuant to a domestic relations order
meeting the definition of a qualified domestic relations order under
Section 206(d)(3)(B) of the Employee Retirement Income Security Act of 1974, as
amended, or (iii) to a trust for the benefit of a Participant or his spouse,
children or grandchildren (provided that Award Shares transferred to such a
trust shall continue to be Award Shares subject to this Plan).     (f)  
Multiple Awards may be granted to a Participant; provided, however, that no two
Awards to a Participant may have identical performance periods.     (g)  
Notwithstanding any provision of the Plan to the contrary, Awards payable
hereunder shall be paid within two and one-half months after the end of the
first calendar year in which the Award is no longer subject to a substantial
risk of forfeiture.

6. Withholding Taxes
     To the extent that the Company is required to withhold federal, state or
local taxes in connection with any Award paid to a Participant under this Plan,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such Award that the Participant make
arrangements satisfactory to the Company for the payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such Award. The Company
and a Participant may also make similar arrangements with respect to the payment
of any other taxes derived from or related to the Award with respect to which
withholding is not required.
7. Amendment, Termination and Adjustments
     The Committee may alter or amend this Plan from time to time or terminate
it in its entirety; provided, however, that no such action shall, without the
consent of a Participant, affect the rights in an outstanding Award or any Award
Shares of such Participant; and further provided, however, that, without further
approval by the stockholders of the Company, no such action shall (i) increase
the maximum number of Award Shares to be issued under this Plan specified in
Section 8 (except that adjustments and additions expressly authorized by this
Section 7 shall not be limited by this clause (i)), (ii) cause Rule 16b-3 to
become inapplicable to

4



--------------------------------------------------------------------------------



 



this Plan or (iii) cause any amount of an Award to a Participant who is, or is
determined by the Committee to be likely to become, a “covered employee” to be
includable as “applicable employee remuneration” of such Participant, as such
terms are defined in Section 162(m). The Committee may make or provide for such
adjustment in the total number of Award Shares to be issued under this Plan
specified in Section 8 as the Committee in its sole discretion, exercised in
good faith, may determine is equitably required to reflect (a) any stock
dividend, stock split, combination of shares, recapitalization or any other
change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. All Target Awards and Awards granted
prior to any termination of this Plan shall continue to be subject to the terms
of this Plan. In the case of termination of employment by reason of death,
permanent disability or retirement pursuant to the terms of the qualified
pension plan applicable to the Participant (or, for Participants who are not
covered by a qualified pension plan, retirement after reaching age 60 with at
least 15 years of service), or in the case of other special circumstances, of a
Participant who holds Award Shares as to which the prohibition or restriction on
transfer has not lapsed, or in case of a termination of the Plan pursuant to
this Section 7, the Committee may, in its sole discretion, accelerate the time
at which such prohibition or restriction on transfer will lapse.
8. Award Shares Subject to Plan
     Subject to adjustment as provided in this Plan, the total number of shares
of Class A Common Stock which may be issued as Award Shares under this Plan
shall be 300,000.
9. Approval by Stockholders
     The amended and restated Plan shall be submitted for approval by the
stockholders of the Company. If such approval has not been obtained by June 1,
2006, all grants of Target Awards made on or after January 1, 2006 shall be
rescinded.
10. General Provisions

  (a)   No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.     (b)   Governing Law. The provisions of this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware.     (c)   Miscellaneous. Headings are given to the sections of this
Plan solely as a convenience to facilitate reference. Such headings, numbering
and paragraphing shall not in any case be deemed in any way material or relevant
to the construction of this Plan or any provisions thereof. The use of the
masculine

5



--------------------------------------------------------------------------------



 



      gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.    
(d)   Limitation on Rights of Employees. No Trust. No trust has been created by
the Company for the payment of Awards under this Plan; nor have the employees
been granted any lien on any assets of the Company to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a participant hereunder is a mere unsecured creditor of the Company.

11. Effective Date
     Subject to its approval by the stockholders of the Company, this amended
and restated Plan shall become effective as of January 1, 2006.

6